Citation Nr: 0802646	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-29 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether clear and unmistakable error was present in a May 1, 
1986 rating decision which failed to grant the veteran a 
disability rating in excess of 30 percent for his post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, L.C., his wife, and Dr. W.K., a witness


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no clear and unmistakable error in a May 1, 
1986 rating decision which awarded the veteran service 
connection, with a 30 percent initial rating, for PTSD, 
effective from August 13, 1985.  The veteran subsequently 
initiated and perfected an appeal of this determination.   In 
January 2006 he testified before a Decision Review Officer at 
the RO, and in October 2007 he testified via video conference 
before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  In a May 1, 1986 rating decision, the veteran was awarded 
service connection, with a 30 percent initial rating 
effective from August 13, 1985.  

2.  The May 1986 rating decision was subsumed within an April 
1991 Board decision granting an increased rating of 50 
percent effective from August 1, 1986.  


CONCLUSION OF LAW

The veteran has not raised a legally sufficient claim of 
clear and unmistakable error in the May 1986 rating decision 
that awarded service connection and a 30 percent initial 
rating for PTSD.  38 C.F.R. § 3.105(a) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.  

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process.").  The 
Board therefore finds that the provisions of the VCAA, and 
its implementing regulations, are not applicable to the 
adjudication of the issue of clear and unmistakable error in 
a prior RO decision on appeal.

The veteran alleges clear and unmistakable error in a May 1, 
1986 rating decision which awarded him service connection for 
PTSD, and assigned a 30 percent initial rating for this 
disability.  Generally, final and binding determinations by 
the RO may not be overturned except in the presence of clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (2007).  The 
veteran has alleged such error in the May 1986 rating 
decision.  

However, the Board notes that the May 1986 rating decision 
was, in effect, subsumed by subsequent RO rating decisions in 
December 1986, May 1988, January 1989, and May 1990, as well 
as an April 1991 Board decision which awarded the veteran a 
50 percent evaluation effective from August 1, 1986, and 
denied a disability rating in excess thereof.  As noted in 
the introduction, the veteran was awarded within the May 1986 
rating decision service connection for PTSD, with a 30 
percent initial rating effective from August 13, 1985.  He 
was also awarded a temporary total rating for treatment 
purposes effective November 12, 1985, which ended February 
28, 1986.  Thereafter, his 30 percent rating was continued 
effective March 1, 1986.  The December 1986 rating decision 
granted the veteran another temporary total rating for 
treatment purposes from May 27, 1986, to July 31, 1986, with 
his 30 percent rating again commencing from August 1, 1986.  
The February 1987 rating decision continued the December 1986 
rating decision.  The May 1988 rating decision granted the 
veteran another temporary total rating from May 11, 1987, to 
December 31, 1987, and from January 11, 1988, to an at-the-
time undetermined date.  The January 1989 rating decision 
restored the veteran's 30 percent rating effective August 1, 
1988, and finally, the May 1990 rating decision awarded the 
veteran a 50 percent rating effective March 9, 1990.  As the 
veteran had filed a March 1987 notice of disagreement to the 
December 1986 rating decision, the Board considered the issue 
of entitlement to an increased rating within an April 1991 
decision noting that the veteran's claim had been ongoing 
since June 1986.  This decision awarded the veteran a 50 
percent rating for his PTSD effective August 1, 1986, and 
denied a disability rating in excess thereof.  In rendering 
that decision, the Board considered evidence such as a May to 
June 1985 hospitalization summary, dating back to the 
assignment of the initial rating.  

As the Board clearly considered entitlement to an increased 
rating back to 1985, the April 1991 Board decision subsumes 
the RO's May 1986 rating decision, and thus no clear and 
unmistakable error claim regarding the May 1986 rating 
decision may exist as a matter of law.  See Smith (William 
A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  The Board notes 
that at the time the April 1991 Board decision was issued, 
the veteran lacked some subsequent options on appeal as the 
U.S. Court of Appeals for Veterans Claims (at the time known 
as the U.S. Court of Veterans Appeals) only had jurisdiction 
over Board decisions arising from a notice of disagreement 
filed on or after November 18, 1988.  Veterans' Judicial 
Review Act, Pub. L. No. 100-687, § 402 (1988).  Additionally, 
Board decisions were not subject to revision on the grounds 
of clear and unmistakable error.  However, since that time, 
38 U.S.C.A. § 7111 has been passed, allowing the veteran to 
file a claim at any time alleging clear and unmistakable 
error in a prior Board decision.  The veteran remains free to 
do so regarding the Board's 1991 decision, but until such a 
claim is filed, the Board lacks jurisdiction over that issue.  
See 38 U.S.C.A. §§ 7104, 7111 (West 2002).  The Board notes 
further however, that the veteran could have, but did not 
file for reconsideration of the April 1991 Board decision at 
the time.  

The Board next observes that the issue of clear and 
unmistakable error within the May 1986 rating decision has 
been before the Board on a prior occasion when, in April 
1998, it considered whether the RO had committed clear and 
unmistakable error in failing to infer or grant a claim for a 
total disability rating based on individual unemployability 
due to service-connected disability in the May 1986 and 
subsequent ratings.  The Board at that time, as it does now, 
found the May 1986, December 1986, February 1987, May 1988, 
January 1989, and May 1990 rating decisions all subsumed 
within the Board's April 1991 decision.  As the May 1986 
rating decision had been subsumed, the veteran had no valid 
clear and unmistakable error claim regarding that RO 
determination.  See Smith, supra.  The veteran failed to 
appeal the Board's April 1998 decision, and it became final.  
See 38 U.S.C.A. §§ 7105, 7252 (West 2002).  He has now 
offered no compelling argument for the Board to find 
differently now than it did in 1998.  

In conclusion, the Board finds the May 1986 rating decision 
awarding the veteran service connection with a 30 percent 
initial rating for PTSD was ultimately subsumed by the 
Board's April 4, 1991 decision.  Therefore, the veteran has 
failed to file a valid claim for which benefits may be 
granted by the Board, and his appeal must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of lack of legal merit or the lack of 
entitlement under the law).  


ORDER

The veteran having failed to submit a legally-sufficient 
claim of clear and unmistakable error in the RO's May 1986 
rating decision, his appeal is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


